171 N.W.2d 727 (1969)
In re Contempt of Channing CARLTON, Relator.
No. 41418.
Supreme Court of Minnesota.
October 31, 1969.
*728 Leonard, Street & Deinard and Melvin H. Siegel and Sidney Barrows and George F. Reilly, Minneapolis, for relator.
Douglas M. Head, Atty. Gen., Richard Kyle, Sol. Gen., David J. Byron, J. Dennis O'Brien, Spec. Asst. Attys. Gen., St. Paul, for respondent.

OPINION
PER CURIAM.
Relator violated an order of the District Court of Ramsey County prohibiting the making of in-court sketches during the criminal trial of one David Hoskins in March 1968. He was adjudged guilty of contempt and fined $100, payment of which was deferred pending a determination of the writ of certiorari issued by this court upon his application.
Relator died on July 18, 1969, so that the pending appellate proceeding has become moot.
The writ of certiorari is accordingly discharged.